Title: [Diary entry: 22 September 1787]
From: Washington, George
To: 

 Saturday 22d. Breakfasted at Bladensburgh and passing through George Town dined in Alexandria and reached home (with Mr. Blair) about Sunset after an absence of four Months and 14 days. The following Is a diary of the Weather, occurrances on, and management of, my farms; together with the progress of the Crops thereon, during my absence; as taken & reported to me by my Nepw. G. A. Washington.   M. N. Night Wednesday 9th. May.    Thermometer—50–65–58. Morning Cloudy—afternoon from 2 to 4 Showery. Began to plant Corn in the commn. way at the Ferry on Monday last. Nearly finished it to day. The drill corn nearly finished planting at this place. A few fish heads, guts &ca. ordered to be put into some of the Corn hills, to try the effect of them as a manure. Two plows preparing for the planting of Potatoes Pease &ca. at Frenchs. At Frenchs the people were still in the swamp at work and two ploughs breaking up, and the harrow preparing ground designed for Turnips &ca. At Dogue run. Finished planting the Corn in the small field by Frenchs & began to plant Pumpkins in the angles of the fence around the drilled Corn—4 plows preparing for Parsnips—1 sent to the Shop.   NOTE. After entering upon the above, it was found that too much time for my convenience, would be required either to insert the report as it had been made, or to make a proper digest of it; and therefore both are declined. The reports must accompany this volume and be refered to as part thereof, for the purpose of information as above whilst I continue my own diary from the day on which I returned home.  